DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
All the information disclosure statements (IDS) submitted herein so far are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

it contains less than 50 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “under counter type refrigerator” in line 1, which limitation renders the claim indefinite because it is unclear what the word "type" is intended to convey. Is “under counter type refrigerator” referring to only refrigerator that are installed under a counter? Or does it encompass other refrigerators designed so as to not be installed under a counter? It is uncertain. See Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955) and MPEP 2173.05(b).

Claim 1 also calls for the phrase “provided with a main body” (line 3); which limitation is indefinite as it is unclear which of the previously recited limitation the phrase is referring to. Is it the “provided with a main body” referring to the under counter type refrigerator? Or is it referring to the kitchen furniture? It is uncertain.

Applicant is encouraged to amend the limitation above so as clearly indicated that the kitchen furniture is provided with a main body as per [0029] of applicant specification.




Applicant is encouraged to amend “the main body” in each of lines 10, 13, and 15 of claim 1 to recite “the main body of the refrigerator”.

A similar problem is found in claims 7, 11, 12, and 17-19 with the recitation “the main body”. These claims should be addressed accordingly.
Claim 1 further calls for the limitation “a discharge portion provided in front of the main body to discharge the outside air in the machine room” in lines 15-16; which limitation is indefinite as it is unclear as to how the discharge portion discharges the outside air in the machine room. Applicant appears to have misconstrue the limitation. Applicant is encouraged to amend the limitation above to recite “a discharge portion provided in front of the main body to discharge the outside air from the machine room”.

Claim 11 calls for the limitation “wherein the main body comprises an inner case defining inner walls of the at least one of the first and second storage compartments, an outer case defining an outer appearance, and an insulator provided between the inner case and the outer case, a wall condenser through which a refrigerant condensed in the condenser flows is embedded in the insulator, and the wall condenser comprises a portion, which disposed in a sidewall of the main body”; which limitation is indefinite as it is unclear which of the previously recited limitations the term “which disposed in a sidewall of the main body” is referring to. The limitation “which disposed in a sidewall of the main body” appears to be missing the word “is”.

For examination purposes, the limitation above is interpreted as “wherein the main body comprises an inner case defining inner walls of the at least one of the first and second storage compartments, an outer case defining an outer appearance, and an insulator provided between the inner case and the outer case, 

Claim 18 calls for the limitation “wherein the door and the drawer is movable by manipulation of the touch sensor” which should read “wherein the door and the drawer are movable by manipulation of the touch sensor”. 

Claim(s) 2-20 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-3, 4-6, 10, 13-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert (US 3162023 A) in view of Rand (US 7062936 B2).

Regarding claim 1:
Robert discloses an under counter type refrigerator (Fig. 1-4. [Note: The refrigerator being an under counter type is considered an intended use limitation. See Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQe2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")]. Lastly, the refrigerator of Robert can clearly be provided under a counter), capable of being installed in at least one or more storage spaces of a plurality of storage spaces in a kitchen furniture provided with a main body having a first width (W1) in a left and right direction, which is greater than a second width (W2) in a front and rear direction or a third width (W3) in a vertical direction, and the plurality of storage spaces arranged in the left and right direction (the phrase “capable of being installed in … and right direction” is a statement of intended use. It has been held that “apparatus claims cover what a device is, not what a device does. Hewett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114/Il.), the under counter type refrigerator comprising: 

an evaporator #38 to generate cool air to be supplied to the at least one storage compartments; 
and a machine room #48 provided at a lower portion of the main body (best seen in Fig. 3) to define an installation space in which a compressor #74 and a condenser #62 are provided (see Fig. 2-3), 
wherein the machine room comprises: 
a suction portion (Fig. 2: #30 points to the suction port) provided in front of the main body to suction outside air into the machine room (see arrows indicating airflow in Fig. 2); 
a discharge portion provided in front of the main body to discharge the outside air from the machine room (see arrows indicating airflow in Fig. 2); 
a guide wall (made by the combination of the baffle #84, the wall on which the spider support #68 is mounted on, and the interconnecting structures thereof; Fig. 2-3) to separate the installation space into a first space in which the condenser is installed, and a second space in which the compressor is installed (best seen in Fig. 2); and 
a condensation fan #72 installed at the guide wall (Fig. 2-3). 

To the extent that applicant maintains the position that the refrigerator of Robert may not be referred to as an under counter type refrigerator; Rand teaches that utilizing a refrigerator under a counter is a known practice of the prior art (see col. 1, L 51-53).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have made the apparatus of Robert an under counter type refrigerator as taught by Rand.

One of ordinary skills would have recognized that doing so would have allowed the device to be employed in confined environments such as mobile homes or small apartments; or to be employed for small scale applications; thereby, making the device more efficient for its intended use.

Robert does not specifically disclose wherein a main body #20 defines at least one of a first and second storage compartments.

Nonetheless, Rand further teaches that it is known to provide an under counter refrigerator with a first and second storage compartments #38 and #40 (see at least Fig. 2 and col. 4, L 50-65).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Robert with the main body defining at least one of a first and second storage compartments as taught by Rand.

One of ordinary skills would have recognized that doing so would have improved the serviceability of the refrigerator; at least by virtue of the refrigerator being capable of refrigerating items in one of its compartments and making ice in the other one of its compartments as suggested by Rand (col. 4, L 50-65).

Regarding claim 2:
Robert as modified discloses all the limitations.
Robert further discloses wherein the machine room comprises a lower plate (see Fig. 3, plate on which condensate pan #94 rest) and side plates #22 disposed at both sides of the lower plate, the installation space is defined by the lower plate and the side plates, and the guide wall protrudes upward from the lower plate between the side plates (see Fig. 1-3). 

Regarding claim 3:
Robert as modified discloses all the limitations.
Robert further discloses wherein the guide wall extends to the rear from a front portion of the lower plate to partition the first and second spaces in the left and right direction (best seen in Fig. 2), and the first space defines a rear space of the suction portion, and the second space defines a rear space of the discharge portion (see baffle #84, the wall on which the spider support #68 is mounted on, and the interconnecting structures thereof Fig. 2). 


Robert as modified discloses all the limitations.
Robert further discloses wherein the guide wall comprises: a first part extending linearly in the front and rear direction; and a second part extending to be inclined or rounded towards the rear from the first part (see structure of baffle #84, Fig. 2). 

Regarding claim 5:
Robert as modified discloses all the limitations.
Robert further discloses wherein the condensation fan is provided at a rear side of the guide wall, and the compressor and the condensation fan are aligned in the left and right direction (see Fig. 2).  

Regarding claim 6:
Robert as modified discloses all the limitations.
Robert further discloses wherein a first center (Co) of the compressor #74 in the vertical direction and a second center (C1) of the condensation fan #72 in the vertical direction are at a same height (see Fig. 3; col. 3, L 59-61: the compressor and the condensation fan are coaxially aligned with respect to the air flow direction). 

To the extent that applicant disagree; Robert further discloses that the fan #72 is designed so as to discharge the air over the compressor #74 (see col. 3, L 41-44).

Since it has been held that where the only difference between the prior art and the claims is a recitation of relative positioning and a device having the claimed relative position would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04- In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Robert as modified with a first center (Co) of the compressor and a second center (C1) of the condensation fan at a same height.



Regarding claim 10:
Robert further discloses wherein the machine room further comprises a control box (either one of #96 or #98), and the control box is disposed in front of the compressor (with respect to a user in front of the refrigerator, the control box is disposed in front of the compressor). 

Robert as modified does not disclose wherein the control box is installed in the second space.

Nonetheless, the examiner submits that arranging the control box a such is recognized as a matter of rearrangement of parts. It has been held that where the only difference between the prior art and the claims is a recitation of relative positioning and a device having the claimed relative position would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04- In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Thus, as per MPEP 2144.04, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Robert as modified with the control box installed in the second space.

One of ordinary skills would have recognized that doing so would have facilitated access to the control box; at least by providing the control box in an area already frequently access (to empty the drain pan #94); thereby, enabling easy servicing or replacement of the control box in case of failure. 

Regarding claim 13:
Robert as modified discloses all the limitations.
Robert further discloses a suction passage of the condensation fan, which is defined in the first space; and a discharge passage of the condensation fan, which is defined in the second space, wherein the 

Regarding claim 14:
Robert as modified discloses all the limitations.
Robert further discloses wherein the machine room comprises a front surface and a rear surface, and the suction passage and the discharge passage are defined from the front surface towards the rear surface (see Fig. 1-2). 

Regarding claim 15:
Robert as modified discloses all the limitations.
Robert further discloses wherein an extension line perpendicular to an axial line of the condensation fan is inclined at a predetermined angle with respect to the rear surface (see Fig. 2). 

Regarding claim 20:
Robert as modified discloses all the limitations.
Robert as modified discloses wherein at least one of the first and second storage compartments comprises a convertible storage compartment in which food is stored in a frozen or refrigerated state (see rejection of claim 1).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert (US 3162023 A) in view of Rand (US 7062936 B2); and further in view of Chastine (US 4490992 A).

Regarding claim 7:
Robert as modified discloses all the limitations; except for wherein the machine room further comprises an upper plate defining a bottom surface of the main body, the upper plate comprises a first upper plate disposed above the condensation fan and a second upper plate disposed above the compressor, and the first and second upper plates are disposed at heights different from each other.

In the same field of endeavor, Chastine teaches a refrigerator #8 wherein the machine room #10 further comprises an upper plate defining a bottom surface of the main body, the upper plate comprises a first upper plate (see #12, Fig. 1) disposed above the condensation fan #33 and a second upper plate #74 disposed above the compressor #30, and the first and second upper plates are disposed at heights different from each other (see at least Fig. 1-2).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Robert as modified with the arrangement above as taught by Chastine.

One of ordinary skills would have recognized that doing so would have improve stability of the compressor as suggested by Chastine (see col. 4, L 48-58).

Regarding claim 8:
Robert as modified discloses all the limitations.
Robert further discloses wherein the machine room comprises: an inclined plate (at #46) extending to be downwardly inclined forward from the first and second upper plates; and a front plate (at #44) extending forward from the inclined plate (see Fig. 3). 

Claim(s) 7-8 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Robert (US 3162023 A) in view of Rand (US 7062936 B2); and further in view of Chae (US 20050160760 A1).

Regarding claim 7:
Robert as modified discloses all the limitations; except for wherein the machine room further comprises an upper plate defining a bottom surface of the main body, the upper plate comprises a first upper plate disposed above the condensation fan and a second upper plate disposed above the compressor, and the first and second upper plates are disposed at heights different from each other.



Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Robert as modified with the claimed arrangement above, since modification of the plate of the machine compartment would achieve the benefit illustrated by Chae.

One of ordinary skills would have recognized that doing so would have reduced the space occupied by the machine compartment; thereby, increasing the capacity of the refrigerator at least by virtue of enlarging the cooling chamber for keeping food items as suggested by Chae.

Regarding claim 8:
Robert as modified discloses all the limitations.
Robert further discloses wherein the machine room comprises: an inclined plate (at #46) extending to be downwardly inclined forward from the first and second upper plates; and a front plate (at #44) extending forward from the inclined plate (see Fig. 3). 

Claim(s) 9 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Robert (US 3162023 A) in view of Rand (US 7062936 B2); and further in view of Chae (US 20120117999 A1).

Regarding claim 9:
Robert further discloses wherein the machine room comprises: a defrosting water tray #94 placed on an upper portion of the lower plate to store defrosting water.

Robert as modified does not disclose a tray pipe provided in the defrosting water tray and through which a refrigerant compressed in the compressor flows. 



Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Robert as modified with the claimed arrangement above as taught by Chae.

One of ordinary skills would have recognized that doing so would vaporized the defrosted-water received in the defrosted-water tray by recycling thermal energy of the refrigerant generated in the compressor; thereby, reducing manual dumping operations of the defrosting water tray as suggested by Chae ([0063]).

Claim(s) 11-12 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Robert (US 3162023 A) in view of Rand (US 7062936 B2); and further in view Hell (US 7886559 B2).

Regarding claim 11-12:
Robert further discloses wherein the main body comprises an inner case defining inner walls of the at least one of the first and second storage compartments, an outer case defining an outer appearance, and an insulator provided between the inner case and the outer case (these features are partially illustrated in Fig. 3). 

Robert as modified does not disclose a wall condenser through which a refrigerant condensed in the condenser flows; wherein the wall condenser is embedded in the insulator and comprises a portion disposed in a sidewall of the main body; wherein the wall condenser comprises: a first condensation portion provided at a front surface of the main body; and second and third condensation portions provided at both sides of the first condensation portion to extend to be bent in the vertical direction. 



Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Robert as modified with the condenser embedded in all possible portions of the thermal insulation layer of the refrigerator, including the claimed portions recited in the claims above.

One of ordinary skills would have recognized that doing so would have effectively discharge heat from the condenser of the refrigerator as suggested by Hell (col. 3, L 45-55); thereby, reducing energy consumption of the device.

Claim(s) 16 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Robert (US 3162023 A) in view of Rand (US 7062936 B2); and further in view Oh (US 20120125038 A1).

Regarding claim 16:
Robert as modified discloses all the limitations; except for wherein the predetermined angle is in a range of about 35 degree to about 55 degree. 

Oh teaches the angle of a condensation fan in the machine compartment is a result effective variable that optimizes heat radiation (see at least Fig. 2-3; [0090-0092]).

This is strong evidence that modifying Robert as modified with the teachings of Oh would produce predictable result (e.g. optimizing heat radiation).

Since it has been held that only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior 

One on ordinary skill in the art would have recognized that doing so would have yielded the predictable result of optimizing heat radiation from the condenser.

Claim(s) 17 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Robert (US 3162023 A) in view of Rand (US 7062936 B2); and further in view Kendall (US 20180031310 A1).

Regarding claim 17:
Robert as modified discloses all the limitations; except for a lighting provided inside the main body; and a proximity sensor to sense a user's access of the under counter type refrigerator, wherein a turn-on operation of the lighting is performed based on the sensing through the proximity sensor. 

Nonetheless, Kendall teaches that it is known to provide a refrigerator with a lighting provided inside the main body; and a proximity sensor to sense a user's access of the refrigerator, wherein a turn-on operation of the lighting is performed based on the sensing through the proximity sensor (see at least last sentence of [0108]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the system of Robert as modified with the claimed arrangement above.

One on ordinary skill in the art would have recognized that doing so would have eased operation of the refrigerator; at least by not manually illuminating the refrigerator.

Claim(s) 18-19 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Robert (US 3162023 A) in view of Rand (US 7062936 B2); and further in view Lafond (US 20110148567 A1).

Regarding claims 18-19:
Robert further discloses a door #34 provided to be openable in front of the main body.

Robert as modified does not discloses a drawer provided to be withdrawable from the front of the main body, and a touch sensor, wherein the door and the drawer are movable by manipulation of the touch sensor; and a shelf provided inside the main body, and a touch sensor, wherein the shelf is provided to be withdrawable by manipulation of the touch sensor. 
 
By official notice, the examiner submits that it is known to provide drawer (also referable to as shelf) in a refrigerator.

Lafond teaches a drawer/shelf #20 provided to be withdrawable by manipulation of a touch sensor #24 ([0013]), and a door of a refrigerator movable by manipulation of a touch sensor #28 ([0023]).

It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the system of Robert as modified with the claimed arrangement above.

One on ordinary skill in the art would have recognized that doing so would have allowed monitoring of the refrigerator as suggested by Lafond (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Junge (US 5881567 A) and Kim (US 20050178139 A1) each discloses a refrigerator with an air inlet and an air outlet provided at a front thereof, with a machine compartment comprising a guide wall, and a condensation fan installed in the guide wall. 

Lee (US 20040182100 A1) discloses passing of refrigerant tube in a defrosting water tray.

Yoo (US 8337155 B2) discloses a plate provided on top of a condensation fan.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763